COURT OF APPEALS FOR THE
FIRST DISTRICT OF TEXAS AT HOUSTON

ORDER
Appellate case name: Lattice Williams v. Dana Lee
Appellate case number: 01-10-00296-CV
Trial court case number: 2008-27802
Trial court: 309th District Court of Harris County, Texas

Appellant has ﬁled a “Motion to Extend Time to File a Brief,” a “Request for
Supplementation of Clerk’s Record,” and a “Request for Supplementation of the Reporter’s
Record.” This Court has reviewed the record, and the motion and requests are GRANTED in
part and DENIED in part.

This Court ORDERS court reporter Delores Johnson to ﬁle a supplemental reporter’s
record containing the records from the following dates in the underlying trial court cause:

0 May 6, 2009

0 May 27, 2009

0 June 1, 2009

0 October 13, 2009

0 November 13, 2009
0 January 8, 2010

0 February 24, 2010

These records shall be ﬁled in this Court within 30 days of the date of this order. Due

to the delays previously incurred in this appeal, no extensions will be granted. See TEX. R. APP.
P. 35.3(c).

The trial court clerk is ORDERED to ﬁle a supplemental clerk’s record containing the
documents on the attached “Request for Supplementation of Clerk’s Record,” to the extent that

‘ These records are those included on the court reporter’s information sheet of July 19,

2010 that exist and were requested by appellant, but have not yet been ﬁled.

07-30-12 P12:26 lN

these documents exist in the record. If a requested document does not exist in the record, the
trial court clerk shall so note on the certiﬁcation page for the supplemental record. This
supplemental record shall be ﬁled with this Court within 30 days of the date of this order. Due
to the delays previously incurred in this appeal, no extensions will be granted.

When the above-speciﬁed records are ﬁled, the record in this appeal will be complete.
Appellant’s brief will be due 30 days from the date the record is complete. See TEX. R. APP. P.
38.6(a). Appellee’s brief will be due 30 days from the date appellant’s brief is ﬁled. See id.

38.6(b). Due to the delays previously incurred in this appeal, no extensions will be granted. See
id. 38.6(d).

Other than the relief described above, all other relief requested in appellant’s motion and
requests are DENIED.

It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
IZI Acting individually [:1 Acting for the Court

Date: July 30, 2012

 

COURT OF APPEALS FOR THE
FIRST DISTRICT OF TEXAS AT HOUSTON

ORDER
Appellate case name: Latrice Williams v. Dana Lee
Appellate case number: 01-10-00296-CV
Trial court case number: 2008-27802
Trial court: 309th District Court of Harris County, Texas

Appellant has ﬁled a “Motion to Extend Time to File a Brief,” a “Request for
Supplementation of Clerk’s Record,” and a “Request for Supplementation of the Reporter’s
Record.” This Court has reviewed the record, and the motion and requests are GRANTED in
part and DENIED in part.

This Court ORDERS court reporter Delores Johnson to ﬁle a supplemental reporter’s
record containing the records from the following dates in the underlying trial court cause:

a May 6, 2009

o May 27, 2009

0 June I, 2009

0 October 13, 2009

- November 13, 2009
0 January 8, 2010

0 February 24, 2010

These records shall be ﬁled in this Court within 30 days of the date of this order. Due

to the delays previously incurred in this appeal, no extensions will be granted. See TEX. R. APP.
P. 35.3(0).

The trial court clerk is ORDERED to ﬁle a supplemental clerk’s record containing the
documents on the attached “Request for Supplementation of Clerk’s Record,” to the extent that

' These records are those included on the court reporter’s information Sheet of July 19,

2010 that exist and were requested by appellant, but have not yet been ﬁled.

FILED lN

LatIice Williams 's'u‘é‘iié'iToﬁréiiim
PO. Box 20665 _
Long Beach,CA 90801 JUL 1 7 2012
(323) 634-2543
M KAHINNE MOCULLOUGH
AW CLERK-4—

SUPPLEMENTATION OF CLERK’S RECORD

TO: Nannette Belcher
Court reporter for the 309 Court of Harris County, Texas

1115 Congress, 7‘)1 Flr.
Houston, TX 77002
(713) 755-6234

FROM: Latrice Williams
Appellant, Pro Se

RE: Appellant’s request for supplementation of the clerk’s record for DANA LEE v.
LATRICE WILLIAMS, cause number 2008-27802, in the District Court of Harris County,

Texas. .

Appellant, LATRICE WILLIAMS, requests that the court clerk prepare, certify, and ﬁle a
supplement to the clerk’s record, as authorized by Texas Rule of Appellate Procedure 34.5(c).
Speciﬁcally, Appellant requests that the following documents be included in the clerk’s record: ‘

a) Order on Motion for Substitution of Counsel (Iris Robinson of Ivy Rickets)— Filed Oct

1 7, 2008
_ b) Judgment for attorney fees, from Iris Robinson Hefter.-Filed Dec 1 7, 2009

c) Intervenor, Iris Robinson Heﬁer Motion to Shorten time for Discovery Responses
and/or Motion to Modify Discovery Control Plan & Order- Filed Oct 22, 09

d) Intervenor, Iris Robinson Hefter Order on Motion to Shorten time for Discovery
Responses and/or Motion to Modify Discovery Control Plan - Nov 13, 2009

e) Iris Robinson Heﬁer, Intervenor Interrogatories to Respondent LatriceWillliams

t) Iris Robinson Heﬁer, Intervenor Motion to Compel Discovery and for Sanctions-
Filed Dec 3, 2009

g) Iris Robinson Heﬁer, Intervenor Contract and Agreement

h) Iris Robinson Hefter, Intervenor Certiﬁcate of Discovery- Filed Oct 5, 2009-Nov
16, 2009

i) Appointee Fee/Expense Report—Filed March 13, 2009

j) Rule 11 Agreement-Filed Feb 24, 2009

k) Motion to Extend Temp Restraint order — Filed Aug 20, 2008

l) Agreed Temp Order —— Filed Sept 2, 2008

m) Agreed Temp Order — Filed Nov 26, 2008

Page 1 of4

 

n) Sworn Inventory and Appraisement of Latrice Williams-Respondent

o) Sworn Inventory and Appraisement of Dana Lee-Petitioner

p) Respondent’s Motion for Continuance and Request for Afﬁrmative Relief, ﬁled by
Iris Heﬁer

q) Iris Heﬁer Robinsons, Motion for Withdrawal of Counsel - Filed May 27, 2009

r) Emergency Temp Orders- Filed May 27, 2009

3) Notice of Trial — Filed May 27, 2009

i) Additional Temp Orders and Order Granting Motion to Partially Set Aside
Mediated Settlement Agreement and/or the Court’s Motion for New Trial- Filed
June 5, 2009

u) Order on Motion to Partially Set Aside Mediated Settlement Agreement- Filed
June 11, 2009

v) Order Compelling Production — Filed Nov 13, 2009

w) Judgment of Direct Contempt of Court-Filed June 10, 2010

x) Order Resetting Trial — Filed Dec 8, 2008

y) Order Resetting Trial — Filed March 25, 2009

2) Order Assigned Trial- Filed April 27, 2009

aa) Order Setting Trial - Filed Sept 1 7, 2009

bb) Motion for with Withdrawal of Counsel — William Rice — Filed Sept 21, 2009

cc) Order on Motion for Withdrawal of Counsel — William Rice — Filed Oct 13, 2009

dd) Respondent’s Motion for Continuance — Filed Jan 1 1, 2010

cc) Response to Motion for New Trial - Filed Feb 24, 2010

ft) Notice of Appeal of Lattice Williams- Filed Apr 9, 2010

g) Motion to Set Aside the Entire Mediated Settlement Agreement-Filed Dec 7, 2010

hh) Judgment Final Divorce Decree-Filed May 6, 2009

ii) Judgment Final Divorce Decree-Filed Jan 8, 2010

jj) Appellant’s letter addressed to Guadalupe Navarro, Houston Volunteer Lawyers
Program-Filed Jan I 1, 2010

kk) Appellant’s letter addressed to Mr. Rice on Aug 28, 2009-Filed Oct 14, 2009

ll) Appellant’s letter addressed to Mr. Rice on Sept 22, 2009-Filed Oct 14, 2009

mm) Bill of Exception

Appellant requests that the documents listed above be prepared, certiﬁed, and ﬁled in the First
Court of Appeals by the court clerk.

Respectfully submitted

La ce W' 'ams, Appellant, Pro Se

PO. Box 20665
Long Beach, CA 90801
(323) 634-2543

Page 2 of4

CERTIFICATE OF SERVICE

I certify that a copy of Appellant, Lattice Williams, Request For Supplementation of Clerk’s
Record was served on July 14, 2012 , in compliance with Texas Rules of Appellate
Procedure 9.5 and 25.1 (e), on the following in the manner listed below:

IRIS HEFTER ROBINSON Certiﬁed Mail# 7010 2780 0001 3388 5573
Iris Heﬁer Robinson, RC.

4550 Post Oak Place, Suite 141

Houston, Texas 77027-3106

Telephone: (713) 871-9377

Facsimile: (713) 871-8636

Texas Bar Number: 17091000

INTERVENOR

SCO’IT THOMAS ‘ Certiﬁed Mail# 7010 2780 0001 3388 5566
Charles Brown Law Firm

720 North Post Oak Road, Suite 310

Houston, Texas 77024

Telephone: (713) 627-0770

Facsimile: (713) 627-627-0240/627-0250

Texas Bar Number: 19861210

Attorney for Dana F. Lee

Hon. M. Karinne McCullough Certiﬁed Mail#: 7010 2780 0002 2911 4235
Clerk of the Court

FIRST COURT OF APPEALS

301 Fannin

Houston, Texas 77002-2066

(713) 274-2700

NANNETTE BELCHER Certiﬁed Mail # 7010 1870 0001 2528 8202
Clerk of Court

309 Judicial District Court

1115 Congress, 7th Fl

Houston, Texas 77002

Telephone: (713)755-6234

DELORES JOHNSON Certiﬁed Mail #7010 1870 0001 2528 8196
Ofﬁcial Court Reporter

309 Judicial District Court

1115 Congress, 7th Flr

Houston, Texas 77002

Telephone: (713) 755—4801

Facsimile: (713) 780-2565

Page 3 of4

HON. CHRIS DANIEL
Harris County District Clerk
PO. Box 4651

Houston, Texas 7721 0—4651
Telephone: (713) 755-5500

ANGELA N. MCBRIDE
Court Reporter

7818 West Road
Houston, TX 77064
(713) 504-2179

CHELSEA ERICKSON
Court Reporter

101 Eucalyptus #7101 1
Lake Jackson, TX 77566
(979) 236-5108

CANT RECE ADDISON
Court Reporter

2330 Fieldrose Court
Richmond, TX 77469
(281) 687-2276

HON. FRANK RYND

Judge

309 Judicial District Court
1115 Congress, 7m Flr
Houston, TX 77002 ‘
Telephone: (713)755-6234
Texas Bar Number: 17498300

Certiﬁed Mail #7010 2780 0001 3388 5597

Certiﬁed Mail: #7010. 1870 0001 2528 8189
Regular Mail
Certiﬁed Mail: #7010 1870 0001 2528 8226

Certiﬁed Mail: # 7010 1870 0001 2528 8219

ﬂan/085'

Appellant, Latrice Williams, Pro Se

Page 4 of4